Citation Nr: 1641479	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  10-36 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic headaches.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for scar residuals of shell fragment wounds to the left lower extremity.

4.  Entitlement to recognition of the Veteran's son, C.J.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.

5.  Entitlement to a total disability rating based on individual unemployability for compensation purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO in Jackson, Mississippi.

In December 2012, the Board remanded the claims for further development.

In a January 2016 rating decision, the RO denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  The Veteran filed a timely notice of disagreement as to that rating decision in March 2016.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issue of entitlement to a TDIU is listed on the title page of this decision.

In a September 2016 Informal Hearing Presentation, the Veteran's representative listed the issue of entitlement to a compensable rating for service-connected hypertension as a claim on appeal.  The Board remanded a claim of entitlement to service connection for hypertension in December 2012.  However, subsequently, in a January 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for hypertension and assigned a noncompensable initial rating effective from August 8, 2007.  The Veteran did not file a notice of disagreement as to the January 2014 rating decision; the matter was accordingly resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  To the extent that the Veteran is raising the claim of entitlement to a compensable rating for service-connected hypertension, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to recognition of the Veteran's son, C.J.C., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 and entitlement to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record establishes that the Veteran's headaches are not related to service.

2.  The competent evidence of record does not demonstrate a current diagnosis of a chronic skin disorder that has been attributed to service.

3.  There has been no demonstration by competent clinical, or competent and credible lay evidence of current scar residuals of shell fragment wounds (SFW) of the left lower extremity at any time proximate to, or since, the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for post traumatic headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).

3.  The criteria for service connection for scar residuals of SFW to the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2007 satisfied the duty to notify provisions with respect to the service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post-service VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's December 2012 remand, VA treatment records dated from October 1973 from August 2005 and from February 2007 to November 2015 have been obtained and associated with the claims file.

Further, in compliance with the Board's December 2012 remand, the Veteran was provided VA scars/disfigurement, skin diseases (dermatological), and headaches (neurologic) examinations in October 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examinations were based upon a complete review of the Veteran's claims file, clinical examinations of the Veteran and with consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Based on the foregoing, the Board also concludes that there has been substantial compliance with its prior remand with respect to the issues decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Post Traumatic Headaches

The Veteran claims he has had headaches ever since a grenade exploded about five feet from him in February 1971 while he was in Saigon, Vietnam, at which time he incurred a concussion, perforated ear drums, and shell fragment wounds to the bilateral lower extremities.  In his August 2010 statement, he states that he has headaches several times a month that have persisted since the grenade incident.

Service treatment records confirm the incurrence of this grenade incident in February 1971, which caused concussion along with perforated eardrums and shrapnel to his legs.  There is also a notation in the service medical records on having sustained a concussion when falling from his bed while intoxicated.  They do not, however, show complaints of headaches.  Nor does the Veteran s separation examination conducted in May 1973 indicate any finding relating to headaches.  Post-service VA treatment records do not have any complaints, treatment, or diagnosis of headaches.

As such, the Veteran's service treatment records do not indicate a link between his headaches and an in-service injury; no headache condition was noted on any examinations conducted during active duty, and there is also no objective evidence of headache problems or symptoms after service.

Furthermore, the Board finds that a continuity of symptomatology since service with respect to his headaches is not shown.  The Veteran, in August 2010, stated that he has headaches that have persisted since the grenade incident.  However, the October 2013 VA headaches examination report notes that the Veteran was unable to give a date or date range as to the onset of headaches, which is inconsistent with his prior contentions that the onset of his headaches were after the February 1971 grenade incident.  Given this inconsistency or ambiguity of Veteran's statements as to the onset of his headaches, the Board finds that they are less than credible.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).

Further, no medical professional has linked the Veteran's headaches to service.  Rather, the October 2013 VA examiner provided an opinion that the claimed headache condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner explained that typical post-traumatic headaches would occur within 7 days of initial head injury/trauma (literature as documented by American Headache Society) and persist for 3 months following head trauma.  However, although the Veteran did suffer head injuries during military service significant enough to warrant hospitalization, his primary care notes did not make mention of current complaint of headaches and service treatment records, including separation examination, are negative for complaint, treatment, or diagnosis of headaches while in service.  The examiner noted that subjective symptoms described by Veteran were actually consistent with tension-type headaches and have not required medication and are relieved by rest within 30 minutes of onset.  In this regard, the Veteran reported during the examination that currently, he has been having headaches once monthly; duration was 30 minutes; and pain was described as a pressure-like sensation and typically right-sided.

In short, there is no competent medical or lay evidence in support of the Veteran's claim for service connection for post traumatic headaches.  Thus, service connection for post traumatic headaches is not warranted.

Skin Disability

The Veteran contends that he has dermatological problems, as a result of exposure to Agent Orange during his military service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Diseases associated with herbicide exposure are set forth in 38 C.F.R. § 3 309(e) (2015).

Service personnel records show that the Veteran served in the Republic of Vietnam from January 1971 to July 1971.  As the Veteran is presumed to have been exposed to an herbicide agent, if there is evidence that he suffers from a disease associated with such herbicide exposure, service connection can be established.

In an August 2010 statement, the Veteran reported that he was given a dermatology consultation while hospitalized in October 1971.  However, service treatment records do not show a diagnosis of any skin disorder in service.  They reflect that in July 1971, the Veteran had a normal skin examination other than multiple scars on the legs and a scar in the middle of back due to SFW.  Although an October 1971 service treatment note indicates the Veteran underwent a dermatology consultation, there is no record of such consultation or note as to its findings.  An April 1972 service treatment note reflects the Veteran's complaint of rash and pain in the right ear.  His May 1973 separation examination is silent for any findings of a skin disorder.  Notably, during the October 2013 VA skin examination, the Veteran denied having any recollection of being troubled by a rash while on active duty and he did not recall having a consultation with a dermatologist while in service.

Although earlier VA treatment records show a complaint of rash over the body in November 1975, there was no clinical diagnosis of a chronic skin disorder.  It was noted the Veteran, with no known allergies, had rash over the body for one week and noticed itching a few days before the rash appeared.  On physical examination, there was generalized scaly rash over the body.

More significantly, the medical evidence of record fails to show a current diagnosis of a chronic skin disorder.  

In this regard, an October 2013 VA skin examiner reviewed the Veteran's entire claims file and provided a medical opinion that the Veteran has never had a skin disorder.  During the examination, the Veteran stated that after discharge, developing a rash on his groin but that has resolved.  He denied any systemic problems associated with a rash.  He denied problems doing routine chores or impacting his employment because of a skin condition.  He denied any pain, weakness, stiffness, swelling, redness, or heat from a rash.  On clinical examination, the examiner noted that there was no active disease.  There was no visible papule or pustules.  There was no skin breakdown, inflammation, ulceration, scarring, or disfigurement.  There was no exposed area affected and less than 1 percent of the entire body area was affected.  The impression was normal skin examination for rash.

Based on the foregoing, the medical evidence of record does not show a current diagnosis of a chronic skin disorder.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Here, a September 2006 VA treatment note shows that the Veteran was seen in the emergency room with complaints of a groin rash and bleeding in his underwear for one week.  He reported that he was previously bathing in Clorox bleach and developed perineal itching/irritation that developed into an ulcer.  He quit bathing in bleach a week before and had been keeping the ulcer clean and dry so it was healing.  He presented for evaluation of the rash, and the assessment was contact dermatitis with resultant ulceration due to bleach.  Thus, this incident of rash is unrelated to his service.

The Board also finds that the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis or etiology pertaining to skin disease involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  The existence of any malady manifested by a skin disorder turns on whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with a chronic skin disorder, or provide an opinion on etiology even assuming that such a disorder is shown.

In any event, the Board attaches far greater significant probative value to the medical opinion offered by the October 2013 VA examiner who thoroughly reviewed the Veteran's complete claims file but concluded that the Veteran has not had a skin disorder.

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for a skin disability has not been established.  Thus, service connection for a skin disability is not warranted.  

Scar residuals of SFW to Left Lower Extremity

With regard to the Veteran's claim for tender scar residuals of shell fragment wounds to the left lower extremity, the Veteran reported that he has several sensitive or tender spots in his lower extremities in an August 2010 statement.  He stated that over the past 35 year, at least ten pieces of metal have erupted or come out of his legs at different times.

Indeed, a July 1971 service treatment record reflects the Veteran's history of grenade explosion concussion in Saigon, Vietnam in February 1971 and that he sustained shrapnel wounds to both legs.  It was noted that he had multiple small scars on both legs.

Nevertheless, the presence of scar residuals of SFW to the left lower extremity are not shown proximate to, or during, the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in December 2006.  The record contains VA treatment records dated from October 1973 through November 2015, but there is no confirmed diagnosis of scar residuals of SFW to the left lower extremity.  As such, the Board cannot conclude that any such disorder is currently present.  

Furthermore, the Veteran was provided a VA scars examination in October 2013.  He stated, in 1971 while in Vietnam, he was hit with shrapnel on his right calf from an exploding grenade.  He denied any injury to his left leg.  The examination report stated that on physical examination, the Veteran's left lower extremity was not affected by scars.  The examiner noted that on examination, the Veteran could not identify any scarring on the left leg from the shrapnel injury.

Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for scar residuals of SFW to the left lower extremity has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection for scar residuals of SFW to the left lower extremity is not warranted. 

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for service connection, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for post traumatic headaches is denied.

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for scar residuals of SFW to the left lower extremity is denied.


REMAND

In its December 2012 remand, the Board found that additional development was necessary to determine whether the Veteran's son, C.J.C., became permanently incapable of self-support prior to attaining the age of 18.  Specifically, the Board instructed that the AOJ obtain C.J.C.'s records from the Social Security Administration (SSA) and private treatment records from a Dr. Gupta, and to obtain a VA medical opinion as to whether C.J.C. was permanently incapable of self-support as of the age of 18.

In November 2013, a VA mental disorders examination was conducted for C.J.C.  The mother reported that C.J.C. began exhibiting symptoms of paranoid schizophrenia, at the age of 14 years, hallucinations, reclusivity, and paranoia leading to a one-time visit to a private psychiatrist, Dr. Gupta.  One year later, with symptoms worsening, he was seen again by Dr. Gupta.  At age of 19 years, after assaulting his mother and a girl who refused his advances, C.J.C. began treatment at Hindsa Behavioral Health Services where he was currently treated with Zyprexa.  The examiner noted a diagnosis of schizophrenia, paranoid type, and found that C.J.C. currently had total occupational and social impairment.  

However, the VA examiner did not provide the requisite opinion as to whether it is at least as likely as not that such total occupational and social impairment was permanent either prior to or as of his 18th birthday.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded again for the RO to obtain a medical opinion.  

Further, the records for C.J.C were received by the SSA, but it appears that the VA examiner did not have the opportunity to review these records as they were added to the Veteran's claims file after the November 2013 VA examination.  As the examiner did not have the complete records for review, that examination is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board also notes that the earliest private treatment records from Dr. Gupta included in C.J.C.'s SSA records are dated July 2005, while the mother reported that he first sought treatment at age 14, which would be approximately in 1998.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, an attempt should be made by the AOJ to obtain any outstanding private treatment records from Dr. Gupta, in particular, those dated prior to July 2005.

Finally, as noted above, a notice of disagreement was received in March 2016 as to the denial of entitlement to a TDIU in a January 2016 rating decision.  To date, the RO has not issued a statement of the case (SOC) addressing this issue.  Where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the AOJ so that a SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the TDIU issue must be remanded so that the AOJ may issue a SOC.


Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC), and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a TDIU.  38 C.F.R. § 19.26 (2015).  In the notice and SOC, remind the Veteran that a timely substantive appeal must be filed if the TDIU claim is denied in the SOC, in order to continue the appeal.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

2.  Contact the Veteran and ask him to submit to VA a record release signed by his son, C.J.C., so that VA can obtain private treatment records relating to treatment for his psychiatric disability from Dr. K. Gupta.  The Veteran should be advised that he may submit these private treatment records directly to VA himself in lieu of submitting a release form.  If a properly executed release form is provided, then the identified private treatment records should be requested and associated with the file.

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

3.  Once all attainable evidence relating to the Veteran's son, C.J.C., has been associated with the claims file, forward the Veteran's claims file to the VA examiner who conducted the November 2013 VA mental disorders examination for C.J.C., if available.  If the November 2013 VA examiner is not available, forward the claims file to an examiner of the appropriate expertise.

After reviewing all pertinent records in the claims file related to C.J.C., the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that C.J.C. was permanently incapable of self-support either prior to or as of his 18th birthday.

A complete rationale for all opinions expressed must be provided.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


